—In a proceeding, inter alia, to dissolve a corporation, the appeal is from a judgment of the Supreme Court, Richmond County (Dollard, R.), dated April 6, 2001, which, upon finding grounds for dissolution, is in favor of the petitioner and against the appellant in the amount of $114,383.09.
Ordered that the matter is remitted to the Supreme Court, Richmond County, for the referee to set forth the findings of fact and conclusions of law that formed the basis of his award, and the appeal is held in abeyance in the interim. The Supreme Court, Richmond County, is to file its report containing the findings of fact and conclusions of law with all convenient speed.
*618When determinations concerning questions of fact are submitted to a referee, it is the function of the referee to resolve the issues presented, as well as to resolve conflicting testimony and matters of credibility (see Muir v Cuneo, 267 AD2d 439). The decision of the referee, however, must also comply with the requirements for a decision by the court (see CPLR 4319). Thus, the decision of the referee must state the facts it deems essential (see CPLR 4213 [b]). This requirement recognizes that intelligent appellate review is impossible if the appellate court cannot ascertain upon what facts and conclusions of law the Supreme Court based its decision (see Tri-State Sol-Aire Corp. v United States Fid. & Guar. Co., 198 AD2d 494; see also Muir v Cuneo, supra).
After summarizing the evidence in this case, the referee found that the petitioner’s share of the corporation should be valued at $114,383.09, based upon “all” the evidence in the case. It is not clear from his decision how the referee determined, from the evidence in the record, the petitioner’s entitlement to that sum. Accordingly, we remit the matter for the referee to provide the findings of fact and conclusions of law that formed the basis of his decision (see Tri-State Sol-Aire Corp. v United States Fid. & Guar. Co., supra; see also Muir v Cuneo, supra). Prudenti, P.J., Ritter, McGinity and Townes, JJ., concur.